DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14th, 2021 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on October 14th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1-5 and 10 were amended, claims 6 and 15 were cancelled. Claims 1-5, 8-11, and 13-14 are currently pending.
 Claim 2 was rejected under 35 U.S.C. 112(b) as being indefinite. Claim 2 has been amended. The rejections of claim 2 under 35 U.S.C. 112(b) has been overcome and is withdrawn.
Reasons for Allowance
Claims 1-5, 8-11, and 13-14 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 has been amended to include the features of former allowable claim 6. The reasons for allowance of former claim 6 were indicated in the previous Office Action.
Claim 4 has been rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 4 were indicated in the previous Office Action.
Claim 5 has been rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 5 were indicated in the previous Office Action.
Claim 10 has been amended to include the features of former allowable claim 15. The reasons for allowance of former claim 15 were indicated in the previous Office Action.
Claims 2-3, 8-9, 11, and 13-14 are dependent from allowable claims, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828